Vinje, C. J.
(dissenting). I dissented in the case of Weber v. State, 190 Wis. 257, 208 N. W. 923, which is held to rule this case. I did not then state the grounds of my dissent. They were then and are now that the statute, sec. 343.20, in express terms declares it an offense to embezzle money for the benefit of a third party. So far as applied to the facts in the Kralovetz Case I construe the *377statute to read: Any officer or employee of a corporation who, by virtue of such office or employment, shall be intrusted with the disbursement of any money, shall embezzle or fraudulently convert to his own use or to the use of any other person except the owner thereof any such money, shall be punished, etc. The jury found that Weber, and in this case Kralovetz, with criminal intent to defraud, checked out or assisted in checking out to the use of the Sheboygan Mortgage & Security Company the funds deposited with it for a special purpose other than that for which it was checked out.
Neither opinion is based upon the ground that there was not sufficient evidence to sustain the verdict, but upon the grounds that each defendant, though an officer, was in fact but an employee; that he had but a slight interest in the company and did not profit by the fraudulent transaction, all of which grounds seem to me to be beyond the inquiry as to guilt. When one knowingly and with a criminal intent-commits or aids in the commission of an offense, it is immaterial what his profits therefrom were, or what was the grade of his employment or his interest in his employer’s business. Nor will the fact that if he had not joined in the commission of the offense he would have been discharged from his office or employment affect his guilt. Business reasons cannot justify crimes.